Citation Nr: 1744416	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

4.  Entitlement to service connection for a right lower extremity disorder other than callouses of the big toe and third toe, to include frostbite residuals, peripheral neuropathy.

5.  Entitlement to service connection for a left lower extremity disorder, to include below the knee amputation, frostbite residuals, peripheral neuropathy, and cellulitis.

6.  Entitlement to an initial rating in excess of 50 percent since November 30, 2009, for posttraumatic stress disorder (PTSD) with secondary depression and history of alcohol abuse.

7.  Entitlement to an initial compensable rating since June 18, 2010, for right foot callouses of the big toe and third toe.

8.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 1972 to June 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2012, June 2013, and July 2016 decisions of the Oakland, California, Regional Office (RO). In April 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran was working for part of the period on appeal. Remand of the issue of entitlement to a TDIU is necessary to obtain information about his employment history.

Remand of the issue of an increased rating for PTSD is necessary to obtain clarification from the VA examiner who performed the Veteran's March 2011 VA examination as to the frequency and severity of the Veteran's suicidal ideation.

At a June 2016 VA examination, the examiner could find no evidence of right foot callouses. At the Veteran's April 2017 Board hearing, however, he reported one callous. Remand of the issue of an increased rating for his right foot callouses is necessary to obtain an updated VA examination.

Remand of the issues of service connection for diabetes, a heart disorder, and the Veteran's claimed upper and lower extremity disorders, is necessary to obtain an opinion as to whether these disorders were caused by service, manifested to a compensable degree within one year of service separation, or were caused or aggravated by his service-connected PTSD with secondary depression and history of alcohol abuse.

The case is REMANDED for the following action:

1.  Complete any necessary development to determine whether the Veteran was working during any part of the period on appeal and, if so, contact the relevant employers for information about the dates the Veteran was employed and his reason for leaving. 

The Veteran has stated that he was employed at an Hispanic chamber of commerce, a marble and onyx shop, and at a pest control company.

2.  Return the file to the VA examiner who conducted the March 2011 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA PTSD examination to obtain an opinion as to the nature and etiology of his PTSD. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The March 2011 VA examination states that the Veteran "has had some suicidal ideation." The examiner should clarify the severity and the frequency of the Veteran's suicidal ideation. 

3.  Schedule the Veteran for a VA examination to obtain an opinion as to the current nature of his right foot callouses. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

4.  Return the file to the VA examiner who conducted the May 2012 VA examination and provided the October 2012 medical opinion. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for any necessary VA examinations to obtain an opinion as to the nature and etiology of the Veteran's diabetes, heart disorder, lower extremity disorders, and upper extremity peripheral neuropathy. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following questions. IN FORMULATING THE OPINIONS, THE EXAMINER SHOULD CONSIDER (1) WHETHER PTSD, DEPRESSION, AND/OR CHRONIC ALCOHOL ABUSE DIRECTLY CAUSED OR AGGRAVATED EACH IDENTIFIED DISORDER AND (2) WHETHER PTSD, DEPRESSION, AND/OR CHRONIC ALCOHOL ABUSE PREVENTED THE VETERAN FROM SEEKING APPROPRIATE MEDICAL TREATMENT, THEREBY CAUSING OR AGGRAVATING EACH IDENTIFIED DISORDER.


a.  whether each of the following disorders was caused by any in-service event, injury, disorder, or disease:

	i.  any identified heart disorder.

	ii.  type II diabetes mellitus.

	iii.  bilateral upper extremity peripheral 
neuropathy.

iv.  each identified right lower extremity disorder.

v.  each identified left lower extremity disorder.

b.  whether each of the following disorders manifested to a compensable degree within one year of service separation:

	i.  any identified heart disorder.

	ii.  type II diabetes mellitus.

	iii.  bilateral upper extremity peripheral 
neuropathy.

iv.  each identified right lower extremity disorder.

v.  each identified left lower extremity disorder.

c.  whether each of the following was caused by the Veteran's service-connected PTSD with secondary depression and history of alcohol abuse:

	i.  any identified heart disorder.

	ii.  type II diabetes mellitus.

	iii.  bilateral upper extremity peripheral 
neuropathy.

iv.  each identified right lower extremity disorder.

v.  each identified left lower extremity disorder.

d.  whether each of the following was aggravated by the Veteran's service-connected PTSD with secondary depression and history of alcohol abuse:

	i.  any identified heart disorder.

	ii.  type II diabetes mellitus.

	iii.  bilateral upper extremity peripheral 
neuropathy.

iv.  each identified right lower extremity disorder.

v.  each identified left lower extremity disorder.

The examiner's attention is drawn to the following:

*Service treatment records. VBMS Entry 6/18/2013.
	--February 1973 complaints of left foot pain 
      while walking or when stretching the foot, p. 51.
--February 1973 diagnosis of Achilles paratendinitis, p. 73.
--March 1973 record stating that the Veteran had some residual Achilles paratendinitis in the left foot with some "lat plant 1st MP joint area" with tenderness at sesamoid and diagnosing sesamoiditis, p. 72.
--June 1973 complaints of blisters on both feet, p. 46.
--June 1973 record stating that the Veteran had bilateral foot blisters and traumatic ulcers over the EHL tendons at the hallux, p. 70.
--October 1973 records stating that the Veteran twisted his left knee playing football and stating to rule out a meniscal tear, p. 40, 67.
--October 1973 negative left knee X-ray study, p. 92.
--January 1974 record stating that the Veteran had right heel pain when walking or stretching; that he had a history of having been diagnosed with Achilles paratendinitis in the left foot in March of the prior year but that the Veteran stated that he actually had bilateral foot pain at that time; and stating a current diagnosis of tendonitis, p. 44.
--April 1974 record indicating that the Veteran had glass in the plantar aspect of his left foot and that he had it cut out, p. 37.
--April 1974 complaints of left foot pain, p. 38.
--May 1974 complaints of left foot pain and a diagnosis of neuritis, p. 36.
--June 1974 record stating complaints of left knee pain, stating that it was apparently chronic from an old injury, and reiterating that the Veteran injured his left knee playing football in October 1973, p. 30.
--October 1974 record stating that he had pain in both feet when applying pressure forward; pain on dorsiflexion of the toes bilaterally, which he stated had been present "since Army tour;" and stating that the Veteran appeared to have bilateral plantar fasciitis, p. 30-31.
--August 1975 record stating that the Veteran had pain in both feet, blisters on both feet, and a hematoma on the left heel, p. 14.
--October 1975 Report of Medical History where the Veteran indicated that he had, in pertinent part, cramps in his legs, broken bones, and foot trouble. The examiner indicated that the broken bone was the left 3rd phalanx and that the foot trouble was tinea, p. 61-62.
--October 1975 Report of Medical Examination stating that the Veteran was, in pertinent part, normal, p. 57-58.
--October 1975 record stating that the Veteran had a right knee injury and was given a walking cast for 7 days, p. 29.
--October 1975 physical profile for right knee injury, p. 11.
--March 1976 right knee strain, p. 15
--June 1977 record stating that the Veteran had laxity in the right knee and stating a diagnosis of "weak quads," p. 18.
--July 1977 record stating that the Veteran had athlete's foot in both feet, p. 17.
--August 1977 record stating that the Veteran's right knee was giving way, p. 17.
--Undated negative right knee X-ray study, p. 91.

*November 2009 private treatment records indicating that the Veteran was hospitalized with a foot infection and diagnosed at that time with uncontrolled type II diabetes mellitus. He had a left below the knee amputation and it was noted that he had cellulitis and chronic peripheral vascular disease in his bilateral lower extremities and had "extensive traumatic linear superficial abrasions over lateral distal right leg without signs of superimposed infection." VBMS Entry 10/20/2010 part 1, p. 16, 22, 25, 29, 38.

*November 2009 private imaging study of the Veteran's left foot indicating that he had cellulitis, fasciitis, myositis, and osteomyelitis. VBMS Entry 10/20/2010 part 2, p. 7.

*January 2010 private treatment record stating diagnoses of type II diabetes mellitus, mild congestive heart failure, and cardiac decompensation, and stating that the Veteran had been hospitalized approximately 6 weeks prior with leg gangrene and had had a below the knee amputation on his left leg. VBMS Entry 9/17/2010 part 1, p. 8.

*January 2010 private treatment record stating that the Veteran had mild congestive heart failure. VBMS Entry 9/17/2010 part 2, p. 66.

*February 2010 private treatment record stating that the Veteran's spouse reported he had not been to a doctor for 25 years prior to his hospitalization and amputation and may have had undiagnosed diabetes during that time. VBMS Entry 7/11/2016 part 2, p. 14.

*April 2010 private treatment record stating that the Veteran did not know he had had diabetes for 25 years and indicating diagnoses of congestive heart failure and venous stasis disease. VBMS Entry 8/17/2011 part 1, p. 10, 52.

*July 2010 written statement from the Veteran detailing in-service foot problems and exposure to cold temperatures.

*September and October 2010 and August 2011 statements from the Veteran where he wrote that he developed cellulitis and frostbite while stationed in Korea.

*May 2011 private treatment record stating that the Veteran had type II diabetes mellitus with diabetic peripheral neuropathy. VBMS Entry 8/17/2011, part 2, p. 1.

*May 2012 VA examination report stating, in pertinent part, diagnoses of type II diabetes mellitus, diabetic peripheral neuropathy in the upper and lower extremities, congestive heart failure, status-post frostbite of the bilateral feet, and status-post amputation of the left leg below the knee.

*September 2012 notice of disagreement (NOD) stating that the Veteran believed his service-connected PTSD with secondary depression and history of alcohol abuse contributed to his diabetes, congestive heart failure, and peripheral neuropathy, and that his bilateral foot cellulitis and frostbite residuals, which he states was documented in his service treatment records, contributed to his left leg below the knee amputation.

*October 2012 VA addendum medical opinion stating that the Veteran did not have a diagnosis of bilateral foot frostbite.

*August 2013 statement from the Veteran and September 2015 VA Form 9 where he described a history of cellulitis and frostbite in both feet.

*February 2015 private treatment record stating that the Veteran had diabetes with neuropathy, retinopathy, and peripheral vascular disease. VBMS Entry 7/11/2016, part 1, p. 6.

*June 2016 VA examination stating a diagnosis of right foot toes callosities. 

*April 2017 Board hearing testimony where the Veteran provided information about the history of all of his disorders.

5.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




